Judgment in favor of plaintiff for personal injuries, in the sum of $8;000 unanimously reversed, on the law, on the facts and in the exercise of discretion and a new trial granted, without costs and without disbursements, unless plaintiff within 20 days of service of a copy of the order hereon, stipulates to accept $4,000 in lieu of the award by verdict, in which event the judgment is modified to that extent and as thus modified affirmed, without costs and without disbursements. It is obvious that the award by verdict of $8,000 is excessive and not supported by the record. Concur — Stevens, J. P., Steuer, Tilzer, McGivem and Rabin, JJ,